Citation Nr: 0943413	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for idiopathic 
thrombocytopenia purpura (ITP). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk






INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1981 to February 1982 and from August 1985 to 
August 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to her claim.  See 38 C.F.R. § 3.159 (2009).   

On June 1990 Army Reserve retention examination the Veteran 
reported having a low blood platelet count in January 1989 
and that she was treated by Dr. B. with a 4 month round of 
prednisone.  The Veteran also had a history of spontaneous 
ecchymosis in January 1989 at the time of her low platelet 
count.   

The Veteran identified dependent medical records from the 
130th Station Hospital in Heidelberg, Germany, where she 
alleges she was treated for a low platelet count in January 
1989.  In December 2008 a Formal Finding of Unavailability of 
such records was made.  As such records have been 
irretrievably lost, VA has a heightened duty to assist the 
Veteran in developing her claim.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991). 
The Board has no reason to doubt the credibility of the 
Veteran's reported history and finds that she did have a low 
platelet count in January 1989.  What remains to be 
determined is whether spontaneous ecchymosis and a low 
platelet count were manifestations of purpura idiopathic, 
hemorrhagic.  It is also necessary to determine whether the 
Veteran's current diagnosis of idiopathic thrombocytopenia 
purpura is the same disease as purpura idiopathic, 
hemorrhagic (which would be subject to the 1 year presumption 
for chronic diseases).  See 38 C.F.R. § 3.309. 

VA outpatient treatment records from June 2003 to March 2005 
show that the Veteran has consistently reported a history of 
idiopathic thrombocytopenia purpura (ITP) which had its onset 
in 1989 and was treated with 4 months of prednisone.  She 
also had flare up of ITP in 2003 which was treated with a 
course of prednisone.  In May 2004 her platelet count was 
normal and it was noted that she could be "followed less 
closely."  In September 2004 her platelet count was stable 
and her ITP was in remission.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

The Board is of the opinion that the evidence of record 
indicates that the Veteran's claimed disability may be 
associated with her low platelet count in service; hence, 
further the Veteran must be afforded an examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by a hematologist to 
determine whether a low platelet count in 
1989 was a manifestation of ITP (and 
whether such is "purpura idiopathic, 
hemorrhagic").  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination and 
he/she should identify any other medical 
evidence of record suggesting that purpura 
idiopathic, hemorrhagic began during 
service or was manifested in the first 
post-service year.  The examiner should 
also specifically comment whether 
idiopathic thrombocytopenia purpura and 
purpura idiopathic, hemorrhagic are the 
same condition.  The examiner must explain 
the rationale for all opinions given. 

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
